DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on July 18, 2022, claims 1-23 are pending.

Allowable Subject Matter
Claims 1-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device as a whole, specifically, a display part configured to be in a full winding state or a full unwinding state and including a display panel displaying images and a back cover having a fixing area and a flexible area configured to be rolled together with the display panel; a roller configured to wind or unwind the display panel and including a cover part and a base part; and a flexible cable configured to transmit an electrical signal to the display panel and including a first extension part winding around an end of the roller and at least one connection part disposed in a flat area of the base part of the roller that is disposed at the fixing area of the back cover to maintain the at least one connection part in a flat state regardless of the display part being in the full winding state or the full unwinding state (as per claims 1-16); or a display panel configured to display an image; a back cover configured to be rolled together with the display panel; a roller configured to wind or unwind the back cover and the display panel; a plurality of flexible films placed on one end of the display panel; at least one source printed circuit board connected to the plurality of flexible films; a first flexible cable including at least one connection part connected to the at least one source printed circuit board and an extension part extended from one side of the at least one connection part and configured to be wound as the roller is rotated; a control printed circuit board electrically connected to the at least one source printed circuit board through the first flexible cable; and an elastic member placed on at least one surface of the extension part (as per claims 17-23) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US Pub. No. 2020/0170114 A1) discloses the display device.
Song et al (US Pub. No. 2021/0051809 A1) teaches the display device.
Kwon et al (US Pub. No. 2021/0074189 A1) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626